MEMORANDUM **
Gary Ervin appeals pro se from the district court’s judgment dismissing his action alleging a violation of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. and various state law causes of action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Sosa v. DIRECTV, Inc., 437 F.3d 923, 927 (9th Cir.2006), and we affirm.
The district court correctly dismissed Ervin’s action for failure to state a claim because defendants, Ervin’s automobile insurance provider and its attorneys, were not “placets] of public accommodation” within the meaning of Title III of the ADA, 42 U.S.C. § 12182(a), when they represented him in a state court tort action. See Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir.2000) (noting that “public accommodations” listed under 42 U.S.C. § 12181(7) are all “actual, physical places” and holding that an insurance company who administered an employer’s disability plan is not a “place of public accommodation”).
The district court did not abuse its discretion in denying Ervin’s post-judgment motions. See McQuillion v. Duncan, 342 F.3d 1012, 1014 (9th Cir.2003) (reviewing denial of a motion to reconsider for abuse of discretion).
Ervin’s remaining contentions lack merit.
We deny Appellees’ motion to dismiss, filed on December 19, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.